 In the Matter of L & H SHIRTCOMPANY, INC.andAMALGAMATEDCLOTHING WORKERS OF AMERICA, C. I.O.Case No. 10-C.A176.Decided June 14, 1919DECISIONANDORDEROn February 11, 1949, Trial Examiner George A.Downing issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and 8 (a) (3) of theAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not unlawfully discharged Ruth Wilson as alleged inthe complaint,and recommended the dismissal of that allegation.Thereafter,the Respondent and the General Counsel each filed excep-tions to the Intermediate Report with supporting briefs.'The Board 2 has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the exceptionsand briefs,and the entire record"in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner tothe extent that they are consistent with the additions and modifica-tions hereinafter set forth.1.We agree'withthe Trial Examiner's finding that Ruby Grahamwas discriminatorily discharged by the Respondent.The Respond-ent asserted as a defense throughout the proceeding that it had dis-charged Graham for insubordination.It did not, as the Trial Ex-1 The Respondent's request for oral argument is denied,because the record,the Inter-mediate Report,the exceptions,and the briefs adequately present, in our opinion,the issuesand positionsof the parties.2Pursuant to theprovisionsof Section 3 (b) of the NationalLabor RelationsAct, theNational Labor RelationsBoard has delegated its powers in connection with this case to athree-member panel [Chairman Herzog and Members Houston and Gray].84 N. L.R. B., No. 30.248 L & H SHIRT COMPANY, INC.249aminer stated, assert faulty work performance as an additional rea-son for the discharge. It is nevertheless significant, as reflecting onthe real motive for the discharge, that Chief Forelady Nichols, whodischarged Graham, inconsistently announced to the employees thatGraham's unsatisfactory work was the reason therefor-a basis laterdisavowed by the Respondent and discredited by the Trial Examiner.From the Trial Examiner's recital of the evidence, and upon the en-tire record, it is also clear that Graham's alleged insubordination,even if it did occur, was the result of a situation deliberately con-trived by the Respondent to rid itself of Graham because of heractivities on behalf of the Union.We therefore conclude, as did theTrial Examiner, that Graham was discharged because of such ac-tivities and not because of insubordination .32.We disagree with the Trial Examiner's finding that the dis-charge of Ruth Wilson did not constitute a violation of the Act.Webase our decision upon the following specific evidence adduced at thehearing, which, in contrast to the brief summary thereof containedin the Intermediate Report, is here set forth in detail.Prior to the discharge of Ruby Graham, certain of the Respondent'semployees, anticipating possible recriminatory action against Grahambecause of her leadership in union activities, had agreed to walk outin the event that the Respondent discharged Graham.On the morn-ing of Graham's discharge, employees stopped work, and gatheredtogether in groups discussing the discharge.Nichols, the chief fore-lady, approached the group of which Wilson was a member andoffered the explanation that Graham had been discharged because offaulty work.Wilson, acting as spokeswoman, expressed the girls'disbelief of the explanation.Whereupon Nichols stated, "Well,girls, if you are not going to work, get out-there is the door, you canget out. . . . If you don't get out, I will call the police and have youput out."Wilson replied, "Mrs. Nichols, you can have us put out,but I don't believe it."Wilson then turned and proceeded to the restroom.Most, but not all, of the other girls went to their machines.After a short interval, Nichols went to the rest room and forthwithsaid to Wilson, "Ruth, now, if you are not going to work, get out."At that point Wilson protested the Respondent's alleged ill-treatmentof employees.Then, according to the testimony of Wilson, the fol-lowing colloquy occurred :8 Contrary to the Trial Examiner,we do not regard as "unprecedented"Nichols' exam-ination of Graham's work on the day before her dischargeGraham herself testifiedthat it was not unusual for Nichols to inspect the work turned out by employeesThismodification,however, does not affect our resolution of the issue concerning Graham'sdischarge. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD"I [Wilson] says, `Mrs. Nichols,' I says, `you know that there hasbeen some rumors' going around here.' I says, `Why haven't youcalled the girls together and tried to straighten it out V"She says, `I haven't heard any rumors.'"I says; `You have.'"She says, `Well, if there is any rumors going around, you are thewhole cause of it.'"I says, `I am not the cause of it.'"She says, `Well, you are fired, and you can go to the office and getyour time card'." 8The Trial Examiner concluded, as contended by the Respondent,that Wilson was discharged because she refused to obey Nichols' orderto go to work or leave the plant.'We find, however, that Wilson wasnot discharged for that reason.The work stoppage which set in motion the series of events leadingtoWilson's discharge was a concerted effort on the part of the Respond-ent's employees, to protest the; unlawful discharge, of Ruby ,Grahambrought about by Graham's union activities. -Wilson ' perhaps for-tuitously, but nevertheless because she acted as spokeswoman for theother girls in refusing to accept as true the reason assigned by Nicholsfor the discharge of Graham, emerged as the ostensible leader of theprotesting employees.Wilson's discharge, which followed almostimmediately thereafter, appears to us as an attempt on the part of the*Wilson testified that she was referring to rumors which circulated prior to the dis-charge of Graham to the effect that the Respondent would discharge employees whojoined,or had anything to do with,the Union."Nichols'version of the incident is substantially similar to that of Wilson's,but differsIn the reporting of the remarks made by herself and by WilsonThe Trial Examiner,finding that there was no substantial conflict in the factual details relative to Wilson'sdischarge,did not resolve the credibility issue created by the portions of their testimonyinwhich Nichols and Wilson differed from each other.According to Nichols'version,after the original interchange with Wilson, she waited a while in order to allow everyoneconcerned to calm down,and then entered the rest room and expressed surprise thatWilson had not gone to workWilson stated that she was not going back to hermachine to work, and inveighed against the Respondent's ill-treatment of its employeesand its failure to pay the proper amounts for overtime.Nichols answeredWilson'saccusations,and then stated; "However, Ruth,that is neither here,nor there.The attitudethat you have shown me and the way that you have conducted yourself on my floorwarrants that I can'twork with you any longer I will ask you to go to your machine,pick up your book,and I will report you through the office,check you out."In view of the Trial Examiner's failure to credit the testimony of Nichols on otherissues, and his specific accordance of credibility to Wilson's testimony with respect toNichols' announcement that she had fired Graham for faulty work,we credit the testimonyofWilson appearing in the text,above, regarding the events which led to her discharge.BThe General Counsel contends that the order given Wilson provided,according to thevernacular of the plant and locale,only an alternative of either returning to work or ofbeing dischargedBecause the discharge of Graham constituted an unfair labor practice,and because employee reaction thereto constituted a work stoppage in protest againstGraham's discharge,the General Counsel further contends that such an order was notlegally privileged.In view of our finding that Wilson, in fact, was not discharged fordisobedience of the order given her,we do not pass upon these contentions of the GeneralCounsel. L & H SHIRT COMPANY, INC.251Respondent to remove that leader, who had shown her independence byprotesting the action of the forelady.Significantly onlyWilson was discharged by the Respondent al-though Nichols' order to go to work was addressed to all the girls inWilson's group, and although it appears that not only was the orderdisobeyed by these girls,' but that other employees similarly orderedhad- not returned to their work by the time Nichols followed Wilsonto the rest room.The fact that Nichols acted precipitously in dis-charging Wilson, without providing her even the smallest interval oftime in which to obey the order issued in the rest room, is also indica-tive of the fact that disobedience was not the cause of the discharge.Equally revealing of the actual motivation was Nichols' statement,made just before she discharged Wilson, that Wilson was the causeof the rumors going around the plant to the effect that the Respondentwould discharge employees who had dealings of any kind with theUnion."Under all the circumstances, therefore, we conclude that the Re-spondent discharged Ruth Wilson because of her leadership in theconcerted work stoppage which followed the unlawful discharge ofRuby Graham.9By so doing, we find that the Respondent interferedwith rights guaranteed to employees in section 7 of the Act, andthereby violated Section 8 (a) (1).We also find that such conductdiscouraged membership in the Union in violation of Section 8 (a)(3) of the Act.T To this effect,and supporting;our conclusion as to the reason for,and effect of,Wilson's discharge,is the testimony of Sadie F.Hodge, a witness whose testimony onother issues was creditedby the TrialExaminer,but whose testimony is not mentionedin the Intermediate Report in connectionwith theissueofWilson's discharge.Hodgetestified that the girls in Wilson'sgroup sat down at their machines when Wilson wentto therest room,but that they then "jabbered a while," anddid not decide to go to workuntil theylearned that Wilson hadbeen discharged.8See the not inconsistent testimony of Nichols, quoted abovein footnote 5, showingthatWilson and Nichols argued over plant conditionsdirectlybeforeWilson was dig-charged.UThe Respondent not only contendedthat Wilsonwas discharged because she disobeyedNichols' order,but also assigned Wilson's insubordinate use of improper language toNichols as an additionalreason forthe dischargeNichols testifiedthat Wilsonused thewords "hell," "damn,"and "another word thatI don't care to repeat"during the courseof her conversationwith Wilson in therest room.Another witness for the Respondenttestifiedthat Wilson "cursed" Nichols, but stated thatshe neither remembered nor caredto repeat what was saidWilson denied saying anythinglike the remarks attributed toher by Nichols in which the word "hell" was allegedlyusedTwo witnesses for the GeneralCounsel testifiedthat they overheard pacts of theconversation between Nichols andWilson inthe rest room, but that no profanitywas used.On the basis of such evidence,we areunable toaccept the Respondent's contention.The events which transpired immediately after Graham's discharge,Wilson's role in those-events,the exclianges"betweenWilson and Nichols, and especiallyNichols' failure tomention itspecificallywhen she discharged Wilson,have convinced us that the allegeduse of improper language was, even iftrue,a trifling matter under the circumstances andwas not a contributing factor in Wilson's discharge. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhether the discharge of Wilson be regarded as a violation ofSection 8(a) (1) or Section 8(a) (3), we shall,in order to effectuatethe policies of the Act, order that Wilson be reinstated and madewhole for loss of earnings from the date of her discharge to the dateof the Intermediate Report, and from the date of our Decision hereinto the date of the Respondent's offer of reinstatement.3.The Trial Examiner concluded that the Respondent was respon-sible for the coercive statements made at the employee meeting onDecember 11 by Cook,the local banker, and Taylor and Horn, localbusinessmen.Without passing,however, as the Trial Examiner did,on'-whether such liability may be based on technical agency principles,we hold that in view of the circumstances in which the statementswere made, the Respondent was under a duty to repudiate and denytheir validity.Accordingly, by its failure to take any such action, theRespondent became responsible for the utterances,and thereby vio-lated Section 8 (a) (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,L & H ShirtCompany, Inc., Cochran,Georgia, and its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America,C. I. 0., or in any other labor organization,by discharg-ing or refusing to reinstate any of its employees, or by discriminatingin any other manner in regard to their hire and tenure of employmentor any term or condition of employment;(b) Interrogating its employees concerning their union activities,and offering them raises in pay in order to discourage union activ-,ities ;(c)Threatening and warning its employees to refrain from assist-ing, becoming members of, or remaining members of AmalgamatedClothing Workers of America, C. 1. 0., or any other labor organization;threatening to chase the aforesaid union, or any other labor organiza-tion, out of Cochran, Georgia; and threatening to close down, or tomove, its mill to another locality because of the afore-mentionedunion, or any other labor organization; and(d) In any other manner interfering with,restraining,or coercingits employees in the exercise of the right to self-organization,to form-labor organizations,to join or assist Amalgamated Clothing Workersof America,C. I. 0., or any other labor organization,to bargain collec- L & H SHIRT COMPANY, INC.253''tively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all of such activ-ities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the amended Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Ruby Graham and Ruth Wilson immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;(b)Make whole Ruby Graham for any loss of earnings she mayhave suffered by reason of the Respondent's discrimination againsther, by payment to her a sum of money equal to the amount she nor-mally wouldhave earned as wages during the period from the dateof her discharge to the date of the offer of reinstatement, less her netearnings during said period;(c)Make whole Ruth Wilson for any loss of pay she may have suf-fered by reason of the Respondent'sdiscrimination against her, bypayment to her a sum of money equal to the amount she normallywould have earned as wages during the periods:(1) from the dateof her discharge to February 11, 1949, the date of the IntermediateReport herein,and (2) from the date our Decision and Order hereinto the date of the Respondent's offer of reinstatement;less her netearnings during such periods.(d)Post at its mill at Cochran,Georgia, copies of the notice at-tached hereto marked "Appendix A." 10Copies of said notice, to befurnishedby theRegional Director for the Tenth Region, after beingduly signed by the Respondent's representative,shall be posted by theRespondent immediately upon the receipt thereof and maintained byit for sixty(60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered,defaced, or covered by any other material; and(e)Notify the Regional Director for the Tenth Region in writing,within ten(10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER GRAY, concurring in part and dissenting in part :I disagree only with the holding of my colleagues in reversing theTrial Examiner's finding that Ruth Wilson was discharged for cause."In the event that this order is enforced by decree of a Court of Appeals, there shallbe inserted in the notice,before the words:"A DECISION AND ORDER,"the words :"A DECREE OF THE UNITED'STATES COURT OF APPEALS ENFORCING." 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the discharge of Graham,employees congregated ingroups around the plant.Nichols, the chief floorlady, approachedthe group of which Wilson was a member, and, as detailed in the Inter-mediate Report, discussed with them the reason for Graham's dis-charge.Wilson, acting as spokeswoman, expressed disbelief in the ex-planation offered by Nichols.Thereupon, according to Wilson's owntestimony, Nichols then stated, "Well, girls, if you are not going towork, get out-there is the door, you can get out. . . . If you don'tget out, I will call the police and have you put out."Wilson replied,"Mrs. Nichols, you can have us put out, but I don't believe it."Wil-son then turned and went to the rest room.Most of the other girlsreturned to work.After a short interval Nichols went to the rest room and again, ac-cording to Wilson's testimony, forthwith said to Wilson, "Ruth, now,if you are not going to work, get out."Wilson offered no explana-tion for her presence in the rest room.She countered, however, withremarks and questions concerning the situation in the plant and theRespondent's alleged ill-treatment of its employees, to which Nicholsresponded.Nichols ultimately broke off the conversation by tellingWilson she was discharged.The sole reason for the presence of these employees in the plant wasto work, for wages.The record shows that Wilson twice was giventhe option of either going to work-her reason for being on the payroll-or leaving the plant.The granting of such a choice was legallyprivileged under the circumstances.It is clear, moreover, that Wil-son did not comply with the alternative accorded her. In the firstinstance, she expressed doubt as to Nichols' power to have the girlsremoved from the plant; and, instead of going to work as directed,she went to the rest room.On the second occasion, she offered noexplanation for her presence in the rest room, and made no effort tocomply with the order specifically repeated for her alone; instead,she expressed her defiance by countering with remarks and questionsconcerning plant conditions.Under these circumstances, I agree with the Trial Examiner's find-ing that Wilson was lawfully discharged for her disobedientrefusaleither to return to work or leave the plant. I would accordinglydismiss the complaint in this respect.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor°RelationsAct,,we hereby notify our employees that:- L & H SHIRT COMPANY, INC.255WE WILL NOT discourage membership in AMALGAMATED CLOTH-ING WORKERS OF AMERICA, C. I. 0., or in any other labor organi-zation, by discharging or by refusing to reinstate any of our em-ployees, or by discriminating in any other manner in regard totheir hire or tenure of employment.WE WILL NOT interrogate our employees concerning their unionactivities, and we will not offer them raises in pay in order todiscourage union activities.WE WILL NOT threaten and warn our employees to refrain fromassisting,becoming members of, or remaining members ofAMALGAMATED CLOTHING WORKERS OF AMERICA, C. I. 0., or anyother labor organization; we will not threaten to chase the afore-said union, or any other labor organization, out of Cochran,Georgia; and we will not threaten to close down, or to move, ourmill to another locality because of the afore-mentioned union, orany other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist AMALGAMATEDCLOTHING WORKERS OF AMERICA, C. I. 0., or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or any other mutual aid or pro-tection, and to refrain from any or all such activities except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges enjoyed, and we will make them whole, in the manner.provided in the Decision and Order, for any loss of pay sufferedas the result of our discrimination against them :Ruby GrahamRuth WilsonAll our employees are free to become or remain members of theabove-named union or any other labor organization.L & H SHIRT COMPANY, INC.Employer.Dated--------------------By ---------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof, and must not be altered," defaced, or covered by any othermaterial. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMessrs. T. Lowry WhittakerandWilliam J. Rains,for the General Counsel.Messrs. Legare DavisandFrank A. Constangy,of Atlanta, Ga., andMr. JohnF. Floyd,Cochran, Ga., for the Respondent.Mr. Peter Zubal,of Atlanta, Ga., for the Union.STATEMENT OF THE CASEUpon a charge filed January 26, 1948, by Amalgamated Clothing Workers ofAmerica, C. I. 0., herein called the Union, the General Counsel of the NationalLabor Relations Board' by the Regional Director for the Tenth Region (Atlanta,Georgia) issued a complaint dated August 2, 1948, against L & H Shirt Company,Inc., of Cochran, Georgia, herein called the Respondent, alleging that the Respond-ent had engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and '(7) ofthe Labor Management Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the complaint, the charge, and the notice of hearing were duly servedon the Respondent and the Union on August 2,1948.With respect to the unfair labor practices the complaint alleged in substance :(1) that from on or about December 3, 1947, and since, the Respondent, by itsofficers, agents, and employees, more particularly by Plant Manager B. H. Schwe-bel, Forelady Lillian A. Nichols, Floorlady Flora Hinson, Mayor Jimmy Dykes,Banker Jim Cook, General Contractor Luther Horn, and Philip Tayler, and inviolation of Section 8 (a) (1) of the Act, had interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 by thefollowing acts "committed, authorized, instigated, and acquiesced in" by theRespondent: (a) statements and conversations discouraging activity on the partof its employees for the purposes of collective bargaining and other mutual aidand protection, and discouraging membership and activities among its employeesin the Union ; (b) interrogated its employees concerning their union activities ;(c) threatened and warned employees to refrain from assisting, becoming mem-bers of, or remaining members of the Union ; (d) threatened to close the milldown because of the Union; (e) threatened to move the mill to another localitybecause of the Union; (f) threatened to chase the Union out of town; and (g)offered its employees a raise in pay in order to discourage union activities ; and(2) that in violation of Section 8 (a) (1) and (3) of the Act the Respondenton or about December 9, 1947, discharged Ruby Graham and Ruth Wilson andthereafter failed and refused to reinstate them because of their membership inand activities on behalf of the Union and because they engaged in concertedactivitieswith other employees for the purposes of collective bargaining andother' mutual aid and protection, thereby discriminating in regard to their hireand tenure of employment in order to discourage membership in the Union.On or about September 17, 1948, the Respondent filed its answer in which it ad-mitted certain allegations of the complaint but denied the commission of anyunfair labor practices."Pursuant to notice a hearing was held from November 9 to 19, 1948, both inclu-sive, at Cochran, Georgia, before the undersigned Trial Examiner, designated by1The General Counsel and his representatives are herein referred to as the GeneralCounsel, and the National Labor Relations Board as the Board2Defendant's original answer contained in additionto a generaldenial of the allegeddiscriminatory discharges,an affirmative averment that the discharges were "for cause,"but by amendment made prior to the hearing the affirmative matter was eliminated,leavingonly the general denial..- r L & H SHIRT COMPANY, INC.257the Chief Trial Examiner.The General Counsel and the Respondent wererepresented by counsel and the Union by a representative.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencepertinent to the issues was afforded all parties.Respondent's motion for a more definite statement of certain allegations of thecomplaint made as the hearing opened was denied. At the conclusion of theGeneral Counsel's case-in-chief, Respondent moved to dismiss the complaint inits entirety and in the alternative to dismiss separately various paragraphs andsubparagraphs thereof.All such motions were denied with the exception ofthose which sought to strike from the complaint the names of Mayor JimmyDykes, Banker Jim Cook, General Contractor Luther Horn, and Philip Tayler,on which ruling was reserved. They are disposed of by the findings, conclu-sions, and recommendations herein.At the conclusion of the evidence Re-spondent renewed its motions to dismiss the complaint and certain paragraphsthereof and also moved to dismiss additional paragraphs of the complaint. Suchmotions were denied.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDING OF FACTI.THE BUSINESS OF THE RESPONDENTL & H Shirt Company, Inc., is a Georgia corporation which operates a millat Cochran, Georgia, where it is engaged in the manufacture, wholesaling, anddistribution of cotton shirts.During the year ending January 1, 1948, whichis representative of the ,period involved in this proceeding, Respondent purchasedraw materials consisting principally of cotton, thread, and buttons valued inexcess of $100,000, approximately 75 percent of which value was purchased out-side the State of Georgia and shipped in interstate commerce to its Cochran mill.During the same period the Respondent manufactured and sold finished prod-ucts consisting principally of cotton shirts valued in excess of $250,000, approxi-mately 90 percent of which value was sold and shipped to customers outside theState of Georgia.The Respondent does not dispute that it is engaged in inter-state commerce within the meaning of the Act, and the undersigned finds that itis so engaged.II. THELABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, affiliated with the Congress ofIndustrialOrganizations, is a labor organization admitting to membershipemployees of Respondent.M. THE UNFAIR LABOR PRACTICESA. The events1.Backgroundand settingRespondent's factory, which employs from 350 to 375 employees, is locatedin a small town of 2,464 population (1940 census).The plant consists of the fol-lowing departments: cutting room, manufacturing (or sewing room), pressing,boxing, and shipping ; and the flow of work through the various operations wasin that order.The manufacturing department, herein called the sewing room,was the largest, employing approximately 200 employees, and the pressing depart-ment is the next largest.The pressing room and the boxing room were separated 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDby walls; but the other departments occupied allotted portions of open spacewithin the plant building. In the sewing room, for example, the 'employees,worked in view of each other and of the head forelady whose desk was centrallylocated.During all periods covered by the complaint Respondent's plant man-ager and general manager was B. H Schwebel, its chief forelady in the sewingroom was Lillian A. Nichols,' and its head forelady in the pressing room was Mrs.EllisFawcett.There were no foreladies in the other departments, whoseemployees were directly responsible to Schwebel.The sewing room, in whichthe shirts were actually manufactured, operated on a production line basis; anditwas itself subdivided into a parts department, in which the separate partsof the shirt were made, and a finishing department, in which the various partswere assembled, joined, and sewn together into a completed shirt.The floor-lady (assistant forelady) in the parts department under Nichols was Lola MaeRoland and a similar position in the finishing department was held by BerthaBenson.Each of these subdepartments employed from 75 to 100 employees.)In addition, there was an assembly girl, Mrs. Flora Hinson, -whose job it wasto assemble the various parts when completed in the parts department and supplythem as needed to the operators in the finishing department;there were approxi-mately 20 "inspectors" in the finishing department and there were approximately4 "time girls" who worked under Mrs. Nichols' immediate supervision and whoserved in a general utility capacity, doing anything that was needed which didnot consist of a piecework operation.The time girls were paid by the hour ratherthan at piece rates and Nichols kept their work cards and made the entriesthereon.Respondent's office staff consisted of a bookkeeper-stenographer, Mary M.Gullatt, and two clerical employees, Christine Lucas and Birdie Mae Bellflower,the latter of whom is identified in the record as a time clerk and pay-roll clerk .4'As forelady of the largest department of the plant, Nichols occupied a position of con-siderable responsibility and importance,second only to Schwebel,Respondent'sgeneralmanager and plant manager.Respondent's recognition of her prominence in its organiza-tion is demonstrated by her selection as its sole representative (other than counsel) atthe hearingNeither Schwebel or Greenberg (the owner of Respondent company) appearedor testifiedat the heaiiug.4The disposition preliminarily at this point of issues as to whether certain personsoccupied supervisory status will facilitate an understanding of the significance of cer-tain later events.Those issues concerned Lola Mae Roland,Bertha Benson,Flora Hinson,the time girls,and Mary M Gullatt, it being conceded that Schwebel and Nichols weresupervisorsWithout attempting to summarize in detail the evidence as to Hinson,Gullatt, and the time girls,the undersigned finds that the preponderance of the evidencefails to establish that any one of them possessed aiiy of the specific authorities enumer-ated in the disjunctive in Section 2 (11) of the Act, including the authority"respon-sibly to direct" as recently construed by the BoardAmended Decision,Matter of TheOhio Power Company,80 N L R. B 1334. It is therefore, concluded that said employeesare not supervisorswithin themeaning ofthe Act.A closer question is presented in the cases of Roland and Benson,and some analysisof the evidence is necessary.The sewing room(manufacturing department)under Nichols'general supervision as chief forelady employed some 200 employeesRoland as floorlady(or assistant forelady)was in charge of the subdepartment(called the parts department)under Nichols'general supervision and Benson occupied a corresponding position in thefinishing department.Each subdepartment employed from 75 to 100 employees ; and.there were a substantial number of additional employees in the sewing room who weredirectly responsible to Mrs. Nichols,such as time girls,inspectors, etc.The evidencenegatives the possession by Roland and Benson of any of the specific alternative authori-ties enumerated in Section 2 (11) with the exception of the authority "responsibly to.direct."That clause has not been given a literal construction by the Board,but a nar-row and qualified meaning to accord with the intention of Congress as indicated by thelegislative history.In the opinion of the undersigned,the employees in question fall L & H SHIRT COMPANY, INC.259Most of Respondent's employees were compensated on a piecework plan withan underlying minimum hourly guarantee.New employees were hired at theminimum guarantee but were placed on piece rates sometime after having ac-quired adequate proficiency to equal or exceed "production," i. e., a sufficientoutput at existing piece rates to equal the minimum hourly guarantee. The mini-mum guarantee down to a time shortly before the period covered by the complaint(i. e., beginning December 3, 1947) was 50 cents an hour, and the more proficientworkers frequently earned at piece rates wages substantially in excess o* theguarantee.The foregoing findings are based on evidence on which there is nosubstantive dispute.A week or two before December 3, 1947, Plant Manager Schwebel, desirous ofspurring increased production from the less proficient pieceworkers whose piecerate earnings were falling short of the minimum guarantee, announced a reduc-tion in that guarantee from 50 cents an hour to 40 cents. The evidence is inconflict as to whether (a) the reduction was to take effect immediately or was tobe postponed conditionally on increased production, and (b) whether an increasein piece rates was announced simultaneously.The undersigned finds that thepreponderance of the evidence is that there was no increase in piece rates an-nounced or given and that the threatened reduction in the minimum guaranteewas not actually put into effect.Nevertheless many of Respondent's employeesapparently misconstrued the tenor of the announcement and assumed that theirwages were actually being cut ; and this misapprehension extended even to someof the pieceworkers who ordinarily earned in excess of the 50-cent minimum. Inthe latter cases the misapprehension appeared to be induced in part by the failureof the employees to understand clearly the basis on which their earnings werebeing computed.'Thus, though it is established that Respondent maintainedon Nichols' desk a schedule of piece rates which was available for inspection andthat the employees knew it was there and occasionally consulted it, some of themwere still unable to reconcile their pay-roll earnings with their production at theposted rates.Nor were the plant floorladies or the office clerical staff able todispel their confusion.Their confusion was aggravated by the fact that suchwithin the narrow area marked out by the Board inMatter of The Ohio Power Company,supraThus, it is clear from the evidence that aside from Nichols, there was no oneavailable except Roland and Benson to direct or supervise in any manner the numerousemployees in each subdepartment of the sewing room and it is also clear that Roland andBenson were above the grade of straw bosses, leadmen, set-up men, and other minor super-visory employees.The evidence shows that during Nichols' absences each was in com-plete charge of her subdepartment, and that during Nichols' presence each was in im-mediate charge of her subdepartment under Nichols' general supervisionOne of thecircumstances considered by the Board in determining the supervisory status of an in-dividual where the evidence does not fairly show that he possess the power to exerciseindependent judgment with respect to any of the authorities contained in Section 2 (11)of the Act is the proportion or disproportion of supervisors over rank and file employeesin the unit.Matter of The Ohio Power Company, supraThus, the Board has foundthat certain persons were supervisors where a contrary finding would leave only 3 super-visors for 175 employees(Matter of Morowebb Cotton Mills Company,75 N. L R B.987), and where the persons in question were responsible for the output of 8 to 30 em-ployees(Matter of Steelwcld Equipment, Inc., 76N. L. R. B. 831) It is inconceivablethat only a single individual, Nichols, should have possessed supervisory status in a unitof 200 employees and that floorladies under her over subdepartments of 75 to 100 em-ployees each should have no supervisory authority(Matter of Morowebb Cotton MillsCompany, supra).Under the evidence here, however, such would be the result wereRespondent's contention to be sustained.The undersigned concludes that Roland andBenson each occupied the status of a "supervisor" within the statutory definition.'The General Counsel's witnesses who so testified were Ruby Graham, Ruth Wilson,Ruby Williams, and Mary Delane Dunn 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDfloorladies as Bertha Benson were unable to inform them what was necessary tomake "production."In fact, Benson, called as Respondent'switness,admittedthat she herself did not at all times know how their piecework was figured.Furthermore,Graham testified that Respondent's bookkeeper,Mary M. Gullatt, .informed her that she knew the employees didn't understand the basis on whichthey were paid, and that an explanation would shortly be made by Schwebel andGullatt.Gullatt did not deny Graham's testimony to that effect.In any event it is clear from the record that prior to the announcement of thereduction in the guarantee there was no interest among the employees in a unionand no suggestion of organizational activities.As expressed by Martha Hall, awitness for the General Counsel, ". . until Mr. Schwebel told us we wouldhave to work for the 40-cents an hour, I don't think anybody was too interestedin the Union."2.The Union leaflets ; the inception of concerted activity.It was in this setting that the Union, apparently by coincidence, began an organ-izing campaign.On the morning of December 3, Peter Zubal, the Union's StateDirector,distributed among the employees outside the plant entrance as theyreported for work, leaflets which were designed to stimulate interest and to elicitfurther inquiry.Thus, annexed to the leaflets were detachable slips which couldbe signed and mailed to the Union's vice president in Atlanta by employees who"would like to have more information about how to get the Amalgamated Unionand better wages and working conditions in our factory."The employees'reaction was instantaneousBetween 180 and 190 such slipswere mailed in and were received by the Union within a day or two of the dis-tribution.Many of the slips were mailed in separately but many others wereassembled or collected.within the plant and mailed in single envelopes.RubyGraham collected 36, including her own, and mailed them in 1 envelope duringthe noon hour on the day of the distribution. Six others were brought to herin the plant the same afternoon or the next morning and were also mailed in.Ruby Williams similarly collected a number of slips in the plant and mailed themin with her own.Within a day or two, and during the week which ended De-cember 6, Zubal returned to Cochran with a staff of organizers and immediatelybegan a membership drive. Graham became a member of the Union at that time,furnished union representatives a list of names and descriptions of employees,obtained signatures of employees to membership cards, and also actively assistedsome of the organizers who were engaged in the campaign under Zubal's direction.The extent of the organizational activities is not clearly indicated by the evi-dence.It does appear, however, that during the period of 2 or 3 weeks followingthe distribution of the leaflets, the union representatives continued the member-ship drive,visiting employees in their homes, and that union meetings were held.There is no evidence that the activities culminated in the organization of a local.Indeed, it appears that the organizational drive failed ; and so far as is shownby the evidence the union activities,as well as other concerted activities amongthe employees, ceased within 2 or 3 weeks after December 3 and certainly beforeChristmas.Respondent learned of the concerted activities at once.Nichols admittedlyobserved the distribution of the leaflets by the union representatives and reportedthe fact to Schwebel;she also saw a copy of the leaflet the same day. Nichols alsolearned promptly that some of the employees were mailing in the slips attachedto the leaflets.That information also promptly reached Schwebel as shown byhis statement to Ruby Graham on Thursday afternoon(December 4) that he had L & H SHIRT COMPANY, INC.261learned that she had mailed in some of the leaflets.' Nichols in fact boasted ofher ability to keep abreast of the activities of the organizers.Thus, according tothe testimony of. Netha Lee Crosby, Nichols informed her one morning that sheknew of Crosby's visitors [union representatives] the night before and she addedthat "I knew where they were last night and knew (sic) where they. were goingto be tonight."3.The Respondent's reactionThe Respondent took immediate steps to combat the concerted activities asreflected in a series of acts and statements by Nichols.Those acts and statementsrecited below were testified to by various \i itnesses for the General Counsel whosenames are indicated and whose testimony is credited.7a.RubyGraham.Early Thursday morning(December 4) Nichols inquired ofGraham and Esse Amerson whether they had mailed in any of theunion slips.Amerson parried the inquiry.Graham admitted mailing some slips and addedthat she wouldn'twithdraw them.Later on the same morning Nichols againquestioned Graham as to the number of leaflets she had mailed in. Grahaminformed her 36, and Nichols wrote down the number on a piece of paper. Nicholsalso told Graham on that occasion that the Union would try to hold a meetingin Cochran but "We will run them out . . . We will not let them hold themeeting."b.Fausti.ne Garrett.Some days after Garrett had mailed in the union slipthrough Ruby Graham,Mrs. Nichols called witness to her table,questioned heras to whether she had sent in the slip and why she had done so.Nichols said,among other things, that "We didn't want the Union ; that the plant would beclosed down and we would be without a job if the Union came in" ; that "they"wouldn't have a union there and that "they"would close the plant first.Nicholsalso asked.Garrett on that occasion if she was for the union,saying that ifGarrett was for the union she didn't want her.On another occasion the time of which is not definitely fixed, except that itoccurred during the period of the concerted activities,' Garrett sought fromNichols an explanation why Mary Delane Dunn in whose car witness rode toand from the plant, had ceased bringing her to work.' Nichols replied that ifGarrett didn't have a ride it wasn't her fault and "if I could get a ride, I couldwork on if I weren't for the Union.If I was for it, she didn'twant me."c.Mary Delane Dunn.Garrett's testimony to the ride incident,supra,is cor-roborated by the testimony of Mary Delane Dunn to whom Nichols had pre-viously made the corresponding statement that "she wouldn't blame me for it,8Graham's testimony to that effect is undenied on the record,through Nichols and Gul-latt were present with Schwebel at the time of the incident7Though chronologically some of these incidents may have followed the discharges andthe employee meetings later refeired to, they are grouped here and are treated together forconvenience.For the sake of brevity,the undersigned has excerpted and summarized onlythe core of Nichol's coercive and intimidatory statementsIn some instances,as in thecase of Graham,Garrett,and Hodge,such statements were made during the course of longconversations in which Nichols made a variety of statements derogatory to and disparag-ing of the Union which were not, however,clearly of a coercive character.9Though Garrett's recollection of time was indefinite,her testimony was carefully andthoughtfully given and she was a candid and disinterested witnessRespondent's counseltwice commented favorably on her presence and manner of testifying9 A number of Respondent's employees lived in outlying rural communities and Respond-ent's management encouraged employees with cars to transport others who were withoutmeans of transportation.Itwas because of this that Dunn had first conferred withNichols before cutting off Garrett's ride.853396-50--vol 84-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she didn't care whether I went and got the girl anyway because the girl wastangled up with this Union."10During the day the leaflets were distributed Dunn heard Nichols makelthe,remark "a couple of times" as she went up and down the aisles that anyonewho had mailed in the union leaflets would be fired. At about the same timeNichols had also made the statement in the aisles that she could point out eachand every one "that had anything to do with the Union, and that if they didn'twatch, they would be fired over it."d.Martha Hall.Sometime after the leaflets were distributed,estimated by Hallat from 1 to 2 to 3 weeks, Nichols made the statement in the presence of a groupof girls, including Hall, that"the plant would close down if we got a union inthere."e.LoisYearty.On the day of the discharges (December 9), or within 2 or 3days thereof, Nichols made the statement at the end of the line "that the plantwould'close if the Union came in." iif.Sadie F. Hodge.On the Friday after the discharges and after the employeesmeetings later referred to, Hodge approached Nichols for an explanation of anattitude of displeasure manifested toward her.Hodge assumed the attitude wasdue to a report that she had held a union meeting and Nichols corroborated thatassumption:"...She said she had heard that I had given a union meet-ing . . . she said she didn't think that I would give a union meeting, and shebegin(sic) to tell me then that Mr. Greenberg wouldn't operate under a unionand that he would close [the plant] downThat he wouldn't have no union. ThatIwouldn't have no job. And asked me if I needed a job, and I told her I did,and she said, `well if you want a job, you had better not be giving no union meet-ing, nor have anything to do with a union meeting'" Nichols also said thatthe plant had been moved from another State on account of the Union, that theUnion tried to take over, that it moved to Cochran, and that Greenberg couldpick it up there just as well as he could some other State and that the employeeswould all be out of a job. On the same occasion,Mrs. Nichols questioned Hodgeas to whether she had filled out and mailed in a union leaflet and whether she hadfilled out a membership card.Hodge had done both but lied to Nichols sayingshe had not.g.'Netha Lee Crosby.Sometime after mailing in the Union leaflet, Crosby wasvisited at her home after work by two union representatives, her only visitorsof the evening.The next morning as Crosby punched in her time card Mrs.Nichols came over to her machine and said, "she heard I had visitors that night"and continued "I know where they were last night and knew where they weregoing to be tonight."Nichols, testifying for the Respondent, entered either specificor general denialsto all of the foregoing statements attributed to her by the witnesses for theGeneral Counsel.Myrtle Carroll testified for the Respondent in specific rebuttal10Testimony as to conversations between Garrett and Dunn concerning the terminationof the ride ai rangement,admitted over Respondent's objection,is considered herein only asshowing the background to and the motivation for the separate conversations which eachhad with Nicholsn Witness testified that Myrtle Carroll had put the inquiry to Nichols which elicitedthe response quotedCai roll, called by Respondent,denied putting the inquiry to Nicholsor having herself heard the statement, but she did not deny that Yearty might have heardsuch a statement.Yearly is positive in her testimony that she heard Nichols make thestatement,and the undersigned credits her testimony.She may,of course, have beenmistaken in her recollection that Carroll was present and put the inquiry that elicitedNichols' response. L & H SHIRT COMPANY, INC.263of the testimony of Lois Yearty that Carroll had put the inquiry whichelicitedNichols'-statementthat "the plant would close if theUnion came in," and shetestifiedfurther that she didnot herself hear such a statementbut she did notdeny that Yearty mayhave heard such a statement.Otherwise the testimonyof Respondent'switnesses was to the general effectthat they had not themselvesheard Nichols make statementsof the typeattributedto herby the witnesses forthe GeneralCounsel.Respondent's evidenceiswholly inadequate to overcome the cumulative weightof the testimony of the seven witnesses for the General Counsel whose testimonyis credited;and the undersigned finds that Nichols in fact made thestatementsabove summarized.Evidence was also offered that Schwebel made statements similar in contentto those made by Nichols, to Graham. Graham testified that in her Thursdayafternoon conference with Schwebel (attended also by Nichols and Gullatt), heinformedher, that he had learned of her action in mailing in the union leaflets,askedhere what she knew about the Union,,and warned her that she was "justbefore getting a bad experience." Schwebel did not testify, and Nichols andGullatt, though testifying did not deny the statements were made. The under-signed finds that the statements were madeMary Delane Dunn and AnnMcCarthy both testified to statements made by Schwebel during the employeemeetingshereinafter referred toAccording to Dunn, Schwebel said that Mr.Greenberg would shut the plant down before lie would go under a union andMcCarthy testified that Schwebel said that Greenberg would move the plantbefore he would let the Union come in; that "they" knew a place "they" couldmove it to and that "they" would have it moved "if we kept on about the Union."It is found, however, that Schwebel did not make the statements relative toGreenberg closing or moving the plant which were attributed to him by Dunn andMcCarthy.McCarthy was uncertain as to whether the remarks relative toGreenberg were made by Schwebel or by one of the business men who had beencalled in to the employee meeting, and Dunn was uncertain of the time or theoccasion when the remarks were made. No one of the several other witnessesattributed the remarks to Schwebel, but some of the General Counsel's witnessesattributed them to one or more of the business men who spoke at the 5 p. m.meeting. which is treatedinfra,p. 269.4.The dischargesa.Ruby GrahamThe evidence shows that Ruby Graham, a cuff sewer, was the most active ofRespondent's employees in the concerted activities which began on December 3rdand in attempting to procure the organization of a union by the employees. Itlikewise establishes that she was one of Respondent's most efficient and fastestworkers, and that she was one of the operators selected to do special work suchas silk shirtsand sample shirts which required particular care.Graham'sreputation in these respects was well known among the employees and Respon-dent's witnesses did not attempt to challenge it, though Nichols and Roland en-deavored to suggest that Graham, like all the faster operators, would become alittle careless if not carefully checked.The evidence is undisputed that theproportion of Graham's "rejects" (faulty work) was no greater than that of otheroperators, I hat her rejects normally ran about 7, 8, or 9 cuffs a day out of a pro-duction of from 1,000 to 1,200 pairs, and that they consisted of cuffs with a rawedge, a badstitch, or a skipped stitch due to the faulty operation of the machine. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuch faulty cuffs were normally discovered by the cuff turners and returned to.the operator for correction.No cuff sewer had ever been discharged for faultywork prior to Graham's discharge. Graham had never been criticized for faultywork and had in fact been complimented by Airs Nichols for her work on silkshirts.However, when Graham took the lead in the concerted activities whichbegan with the distribution of the union leaflets on December 3rd, she madeherself a marked woman in the eyes of herself and of the other employees becauseof -Nichols' repeated threats to discharge anyone who had mailed in the leaflets;and some of the employees for whom Graham had mailed in the leaflets agreedtentatively that if Graham were discharged, they would stage a walkout inprotest.Further events corroborated the employees' impression that Grahamwas marked for discharge.Reference has already been made under Section 3,hereof, to the two occasions on Thursday morning when Nichols sought outGraham and to the coercive statements then madeOn those occasions Nicholsalso made a number of remarks disparaging of the Union and Graham in turncomplained to Nichols of certain conditions in the plant which the employeesobjected to and also of the fact that her pay was "coming up short" and thatshe had been unable to obtain a satisfactory explanation from the bookkeeper,Mrs. Gullatt.Graham also then referred to the rumor that she had heard thatSchwebel would discharge anyone who had anything to do with the Union, andstated "Airs. Nichols, I am ready to be fired." Nichols replied "I will leave that uptoMr. Schwebel " 12Thursday afternoon, just before closing time, Nichols sent for Graham thethird time that clay, telling her Schwebel wished to see her in the office.There,in the presence of Nichols and Gullatt, Schwebel questioned Graham 13 about hercriticism of Gullatt for incorrectly computing her pay. Schwebel and Gullattwent over with Graham some of her recent time cards and work cards, showedher how to figure her pay, and Schwebel suggested she take them home and seeif she could find a mistake. Schwebel then turned to the question of the Unionactivities, stating "I've also been told that you mailed in some of these slips."When Graham admitted it, Schwebel inquired whether she realized the mistakeshe was making and inquired what she knew about the Union.When Grahamreplied that the only way to learn anything was to experience it, Schwebel toldher that she was "just before getting a bad experience."The conference endedat that point, a few minutes before 6 p. m., when the person with whom Grahamrode to and from work knocked on the door. Graham was not paid for the timeafter 5 p. in.Friday morning Graham called to Schwebel's attention errors in the wagecomputations on two of her work cards aggregating between $1 and $175, thecards were refigured, and Graham later got the money. There is no evidencethat Graham's complaints about errors in her pay or the steps leading to thecorrection thereof played any part in the ultimate discharge.On Monday morning (December 8) Nichols began making an unprecedentedexamination of all cuffs which Graham made and she took the first completedbundle to her desk.These findings are based on Graham's credited testimonywhich is corroborated in material respects by the testimony of Sadie Hodge, Mary12This finding is based on the credited testimony of Graham which is not specificallydenied by Nichols.Nichols' response clearly implies recognition that the rumor wascorrect and that Graham's fears were not without foundation.13These findings are based on Graham's credited testimony.Schwebel did not appearat the hearing or testify as a witness and Gullett did not deny Graham's testimony nor didNichols on material particulars. L & H SHIRT COMPANY, INC.265Delane Dunn and Ruth Wilson, witnesses for the General Counsel. Shortlybefore quitting time Roland told Graham that Mrs Nichols was going to ask herto "stay in" after work." Thereupon, Graham indicated her unwillingness toremain and Roland expressed her concurrence, stating, "Well, I don't blame you;Iwouldn't stay either."Nichols did not, however, ask Graham to stay andGraham did not care to anyway because she did not .want to miss her ride homeand because she had "stayed in" the previous' week without pay in order tostraighten out with Schwebel and the office force the errors in her pay. In anyevent Graham left without first reporting to Nichols.The next morning (Decem-ber 9), Graham was discharged when she reported for work.When Grahamwent into the plant shortly before 7 o'clock, her time card was not in therack and when she called that fact to Nichols' attention, Nichols replied "No, youdon't have a card and you won't need a card."When Graham inquired the rea-son, Nichols began to show her the completed cuffs in the first bundle Grahamhad made the previous morning, on some of which there was a little more seam onone end of the cuff than on the other. Nichols criticized her for doing suchimperfect work 15 and inquired further why witness had not stayed in Mondayevening.Graham responded that Lola Mae Roland hadn't told her to stay in.Nichols said, "Lola Mae shouldn't have done that" and thereupon dischargedGraham and sent her to the office to get her pay.Nichols' version of the incident is as follows : Her selection of the particularbundle of cuffs was a part of her routine inspection. The work was "unusuallybad" and that is what attracted her attention to it. She didn't at first knowit was Graham's but found out later that it was and sent word through Rolandfor Graham to see her at 5 p. in. Graham did not do so. On Tuesday morningNichols immediately checked with Roland who stated that she had conveyedtoGraham Nichols' express direction to remain.Thereupon, Nichols calledGraham to her desk, criticized her for the faulty work contained in the previousday's bundle and then turned to the question of Graham's disobedience of herrequest to remain.When Graham offered no excuse except to say "I justdidn't," Nichols told her that the faulty work and "the attitude that you havetaken in refusing to comply with my request definitely shows me that I can't keepyou any longer," and thereupon discharged her.Questioned on cross-examina-tion,Nichols did not deny saying in a previous written statement 16 that shehad at first decided only to warn Graham but when Graham failed to show upas requested and had told another girl about it, she had decided to fire Graham.But testifying that she had talked to no other girl after Graham's departurethe night before or before her arrival the next morning, Nichols offered no con-14Respondent contends that Roland actually conveyed an express request from Nicholsthat Graham should remain (Roland so testified), and that Graham's disobedience was oneof the causes for the discharge. From his observation of the demeanor of the to witnessesand their manner of testifying, the undersigned credits the testimony of GrahamRe-spondent also attempted to discredit Graham's testimony of the incident by calling NoraAbney as its witness to testify that Graham had informed her she proposed to disregardthe request.However, Abney's testimony was itself discredited by a prior contradictorystatement given to Graham and to Laymia George, a representative of the Union, shortlybefore the hearing."The fault +o which Nichols called attention was a particularly trivial one for whicn.no cuff sewer had been criticized before. In fact, Mary Delane Dunn, a witness for theGeneral Counsel, testified to a defect substantially more serious, i e., the placing of a size16 cuff on a size 14 shirt, which had been openly condoned and directed by her floorlady,Bertha Benson, who, though testifying in Respondent's behalf, diii not deny the incident."Made for the Respondent but exhibited by Respondent's counsel to a member of theGeneral Counsel's field staff during the investigation.The statement was not offeredin evidence. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDvincing explanation of how Graham's attitude of "open defiance" to which ulti-mately she pinned the discharge had been communicated to her.Furthermore,in endeavoring to quiet the girls and terminate the work stoppage which ensuedimmediately after Graham's discharge,17Nichol's announcement to the employeesas testifiedto crediblyby RuthWilson and Mary DelaneDunn was that shehad discharged Graham for faulty work.Dunn's testimony was that "all thegirls refused to go to work and most of them was going to walk out, andMrs. Nichols came through and said that she had fired her for dissatisfactorywork."Even more significant is Wilson's testimony that when Nichols ap-proached the group of,girls in which she was standing,she said, "Girls, now Ihaven't fired Ruby for the Union. I have fired her for bad work." Under allthe foregoing circumstances the undersigned does not credit Nichols' testimonythat Graham's disobedience to orders constituted any part of the reason for thedischarge.b.Ruth WilsonThe evidence pertaining to the discharge of Ruth Wilson will be brieflysummarized since there is no substantial conflict in the factual details whichare essential to a determination of the question whether Wilson was dischargedon account of her participation in concerted activities.Wilson did not join theUnion but she did sign and mail to the Union through another employee one ofthe union leaflets.She also joined in the concerted activities that followedGraham's discharge, as herein related, and her own discharge grew out of andfollowed that discharge almost immediately. It has already been pointed outthat due to Graham's active and admitted part in collecting and mailing unionleaflets and Nichols' repeated threats in relation thereto, the employees had con-sidered Graham as marked for discharge, and there had been previousdiscus-sion and tentative agreement among some of the girls that they would walk outifGraham were fired. The employees' forebodings received additionalimpetusno doubt, from Nichols' unprecedented scrutiny of Graham's workon Monday.In any event, a more or less general work stoppage occurred immediately afterthe discharge and the employees congregated in groupsdiscussingthe dischargeand the action they should take.Nichols came through the plant, according tothe credited testimony of Mary Delane Dunn, and stated that she had firedGraham for "dissatisfactory work," and according to the credited testimonyofWilson, Nichols had announced to the group in which Wilson wasstandingthat she had not fired Graham on account of the Union but had fired her forbad work, and ordered the girls to get back to work. There was general dis-belief, if not amazement, that Graham had in'fact been fired'for the reasonassigned and there was discussion by the employees to that effect and of thequestion whether they should walk out in protest or refuse to go back to workunless Graham were called back.When Nichols madeher announcement toWilson's group,Wilson,making herself the spokesman, stated flat disbelief.Nichols then again ordered the group back to work, telling themthey wouldeither have to get to work or leave the plant or else she would have them put out.When Wilson questioned Nichols' power to put the employees out of theplant, Nichols stated that she would show them and went toward the office. Thegroup thereupon dispersed, most of the girls going to their machinesand Wilson,after a short interval, to the rest room.A few minutes later Nichols followedWilson to the rest roomand againtold her that if she weren't going to work17This incident is treated more fully under the recital of Ruth Wilson's discharge,infra. L & H SHIRT COMPANY, INC.267she -would have to get out of the plant. Upon Wilson's refusal to do either,Nichols forthwith discharged her.The entire time which elapsed between thedischarges did not exceed 45 minutes.Wilson was paid for 1 hours' workthat day.5.The first employee meeting ; the wage cut abandonedThe concerted activities that resulted in and which followed the Graham dis-charge did not end with the Wilson discharge.Although the real "rabble" asone witness expressed it lasted only a few minutes and though most of the em-ployees went back to their machines even prior to the Wilson discharge, many,did ,not resume work immediately, and even after they did, there was muchmore conversation than usual.As expressed by Anne Elizabeth Mullis (fre-quently referred to in the testimony as Beth Holland), testifying for Respond-ent, "things were in an uproar" because "everyone was discussing whether theywanted a union or whether they didn't."In a small plant like the present one it is a reasonable inference and the under-signed finds that these activities came to the notice of the plant manager.Matterof Quest-Shon Mark Brassiere Co., Inc.,80 N. L. R. B. 1149;N. L. R. B. v. AbbottWorsted Mills, Inc.,127 F. (2d) 438, 440 (C. A. 1). That inference is supportedby the fact that Schwebel actually took note of the situation and called a meet-ing of the employees shortly before the noon recess, at which he urged theemployees to quiet down and to go back to work. The evidence does not establishdefinitely whether the meeting was called the same day as the discharges or on thefollowing day.The evidence is also somewhat conflicting as to the occurrencesat-the meeting.. Respondent's witnesses generally did: not recall the meeting orfailed to recall what occurred at it and the testimony of the General Counsel'switnesseswas in some respects contradictory as to the occurrences.Thefollowing findings are based mainly on a synthesis of the testimony of Sadie F.Hodge, Martha Hall, Lois Yearty, and Ruby Williams, witnesses for the GeneralCounsel, who gave the clearest account of the meeting. Schwebel wanted to knowwhat all the hold-up and disturbance was about, why the girls didn't come and talkto him, and stated that if they were in "trouble" and wanted to talk with him,he was ready and willing to talk with them at any time.18 Nichols, referring tothe reduction in the minimum guarantee to 40 cents an hour, replied that shedidn't think the girls were satisfied with the wages they were getting.Aftersome discussion, Schwebel promised that the wage cut from 50 cents to 40 centswould not go into effect until further notice ; and he concluded by urging theemployees to quiet down and to get back to work.Though some of the General Counsel's witnesses were under-the impressionthat at that= meeting Schwebel also suggested that groups of employees engagedin each manufacturing operation appoint a representative to confer with himon wage rates, the preponderance of the evidence is that such suggestion wasmade at the subsequent 5 p. m. meeting and the undersigned so finds. Seeinfra,p. 269,et seq.6.The employee petitionsSehwebel's suggestion that he stood ready and willing to discuss with theemployees their "trouble" bore immediate fruit.Charline Hair Curtis, employedin the parts department under Lola Mae Roland, prepared in the plant a petition(often referred to in the testimony as a circular) on white notebook paper. Its1l It was this suggestion that doubtless inspired the preparation and circulation of thepetition later referred to, the chief purpose of which, according to its sponsor,was to effecta meeting between Schwebel and the employees,for the discussion of their "problems " 268DECISIONSOF NATIONALLABOR RELATIONS BOARDcontents can best be reconstructed 10 from a reconciliation of Curtis' testimonywith that of Mary Delane Dunn, Ruby Williams, and Sadie F Hodge, the threelatter of whom had the clearest recollection of the contents of the petition andwhose testimony is credited. It referred to the danger that the plant might closedown and move away, to the resultant suffering among the employees, particularlythe widows and their children who would have to go hungry; it suggested that theemployees should forget about the Union and should talk to Mr. Schwebel and seeif they couldn't do business with him instead of having the Union; and it con-cluded with the suggestion that all who were willing to forget the Union shouldsign, and the employees would then go ahead with their Christmas party as theyhad planned. In addition Curtis prepared a shorter petition on legal-size yellowlined paper on which to procure signatures. That petition read :All who are interested in meeting him half way please sign your name andwe will meet Mr. Schwebel this p. in after workCurtis thereupon enlisted the aid of Anne Elizabeth Mullis (Beth Holland)in circulating the petition throughout the plant.This was accomplished by'dividing up the yellow sheets and copying the short petition above quoted at thetop of the first page circulated by Mullis.The yellow sheets as circulated byCurtis were accompanied by the petition on white paper which was either annexedor affixed to the top yellow sheet, though there is some indication that at timesthe white petition was folded back and was not seen by some of the Curtis Sig-natories.However, Mullis circulated only a copy of the yellow petition and shetestified that she did not remember the white sheet. Strangely, however, theMullis section of the petition contained an introductory line, in a different hand-writing from Curtis' reading, "For those who are against the Union," and Mullis,called as Respondent's witness, testified on cross-examination that the line wason the sheet when she circulated it, but she was unable to state who wrote theline or to identify the handwriting.Both girls were engaged in circulating the petitions the entire afternoon ofThursday, December 11, and Curtis spent an additional 2 hours on Friday morn-ing completing the circulation.Although they had their regular work to do,they performed no work during the time but that fact was not called into com-ment by their supervisors and they were paid for the time as hours worked.The circulation occurred openly and in full view of persons in the plant.Curtis'testimony is conflicting as to whether she obtained permission to circulate thepetitions.At first denying that she had seen anyone to get permission to circulatethe paper, she then testified she had, during Thursday morning, talked aboutit to Floorlady Roland, who had read the white paper, and that Mrs. Rolandknew she was circulating it.Permission is certainly to be implied under thesecircumstances.Furthermore, Sadie F. Hodge, also a witness for the GeneralCounsel, testified that Curtis, in presenting the petition to her, told her thatHodge also testifiedthat subsequently she saw Curtis talking with Nichols and that Curtis had thepetition in her hand at the time. In view of the finding elsewhere made thatboth Nichols and Curtis were "supervisors" within the meaning of the Act, itis immaterial which of them approved the circulation of the petitions.As amatter of fact though both of them testified as witnesses for the Respondent,19The petition on white notebook paper was not produced at the hearing and its pres-ence remains unaccounted for. It bore no signaturesOther petitions on legal-size yellowlined paper,preparedby Curtis for thereception of signatures,were produced by Respond-ent on the General Counsel'smotion at the hearing and were introduced in evidence. L & H SHIRT COMPANY,INC.269neither made any reference to the petitions or attempted to deny the abovetestimony that each had authorized the circulation. In view of that fact andof the circumstances attending the circulation, the undersigned finds thatthe petition was circulated with the full knowledge, acquiescence, and approvalof both Nichols and Roland. In fact, the petition was circulated so openly andits purpose so well known that news thereof had penetrated to Respondent'soffice.Thus, Mary M. Gullatt, Respondent's bookkeeper-stenographer, testifiedthat she had heard the employees were circulating a petition to ask Schwebel tomeet with them that afternoon, the purpose being to discuss with him the variousproblems the girls were discussing among themselves, including the UnionIndeed knowledge of such desire obviously reached Schwebel himself who actedthereon by calling an employee meeting between 4: 30 and 5 p in that afternoonand who opened it by commenting on the fact that the employees had themselvesrequested the meeting.However, the petition itself was not presented at themeeting, having already served its purpose in effecting the meeting.The findings in this section of the report are based on a reconciliation and asynthesis of the testimony of the witnesses both for the General Counsel and forthe Respondent.Where there are conflicts between the testimony of Curtis forthe General Counsel and Mullis, for the Respondent, the conflicts have beenresolved in favor of Mullis' testimony.Similarly, where conflicts exist betweenCurtis and tpe otherwitnessesfor the General Counsel, they have been resolvedagainst Curtis whose testimony was far from candid if not implausible on anumber of points, including particularly the purpose of the petition, her allegedfailure to obtain permission to circulate it, her reasons for continuing to circu-late it on Friday morning, and the disposition she made of it. Indeed, Curtis'disposition of the petition was shrouded in a mild mystery.According to Curtis,after she procured the return of Mullis' section and completed her own circula-tion on Friday morning (December 12) all sections of the petition disappearedfrom her machine "into thin air."Although she asked she found no one whoknew what had become of them but she did learn from Nichols 3 weeks beforethe hearing that the petitions were in the office.But Mullis denied that shereturned her section of the petition to Curtis, stating that as well as she remem-bered she had laid it either on Mrs. Nichols' table or on Flora Hinson's table.On motion to produce made during the hearing, Respondent produced petitions,in three different sections, on yellow paper but its Counsel disclaimed knowledgeof any petition on white ,paper.7.The 5 p. m. meetingIn apparent conformance to the request of the petition Schwebel called a meet-ing shortly before 5 p. m. on Thursday afternoon (December 11).Although someof the General Counsel's witnesses testified to express anti-union and other coer-cive statements made by Schwebel on the occasion," the undersigned finds thatthe preponderance of the evidence on the record as a whole is that such state-ments were not made by Schwebel but that statements of similar content weremadeby other speakers as hereinafter referred to. Similarly, it is found thatthe suggestion that certain business men from the town be called in to expresstheir views on the Union emanated from certain of the employees, that Schwebel20That he wouldn't have a union in the plant;that the plant would be shut down ratherthan permit it to go under the Union,that Mr Greenberg(identified in the record as theowner of the Company) had plenty of money and would shut the plant down before hewould permit a union;that Greenberg knew of another place to move the plant to andwould move it beforehe would let the Unioncome in. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDacted in pursuance of their wishes in calling in the speakers, and that the evidencefails to establish that Schwebel attempted to direct, control, or influence the state-ments which they made.The occurrences prior to the calling in of the business men are most clearlysummarized by Respondent's witness, Gullatt,21 whose testimony is amplycorroborated and is credited.The following findings are based on it and onsupplementary testimony of corroborating witnesses.The meeting was aninformal 'one, open' to free' expression- by the, employees.Schwebel'. presided,commented that the meeting had been called at the request of the employeesthemselves and inquired what it was the employees wished to take up withhim.,One of the first suggestions was that Schwebel discuss the Union, but herefused to do so. Schwebel was then informed, among other things, that theemployees wanted higher wages and someone suggested 2 weeks vacationwith pay, and someone suggested paid holidays.22After some discussionSchwebel commented that nothing was being accomplished and suggested thatthe employees engaged in each of the different operations select a representative toconfer with him in their demands.He added that he would do all he couldfor them with Mr. Greenberg with whom he would take the matter up; andthat "he was sure we would get our raise." Thereafter one of the employeesreferred to a rumor that some of the business men in town were in favor of theUnion-and -when -others ,expressed, a, desire,to hear,.the men in question statetheir views, Schwebel directed that the men be called in.After a few minuteswait the following business men appeared, were presented by Schwebel, andspoke : Mr. Jim Cook, banker ; Mr. Phillip Tayler, business man; Mr LutherHorn, business man ; and a Mr. Whitehead, a salesman from out of town whohappened to be calling on Mr. Tayler when the telephone call come fromRespondent's plant 23Although the speeches lasted from 5 to 19 minutes each,according to estimates, witnesses both for the General Counsel and for theRespondent were each able to -recall only a few phrases. In fact, the testi-mony of the witnesses for the Respondent was directed mainly to the pointthat the outsiders had been called into the meeting at the request of theemployees themselves and they made either slight reference or no referenceto the specific content of the speeches.Typical of the testimony of Respondent'switnesses was the statement by Evelyn Register : "They got up there and saidwhatever they were going to say" ; and by Opal Holland : "They didn't statewhether they were for or against the Union. They were discussing that therewas any problem they could help us with." On the other hand, witnesses forthe General Counsel testified to the specific statements summarized below madeby one, or, more of the,speakers from outside :a.Sadie F. Hodge:"Mr. Jim Cook -. . . was talking about what a niceman Mr. Greenberg was and he said he would not work under no union. Hesaid he had moved his plant from another State . . . on account of theUnion.He said the Union tried to take over out there and he moved, andhe said he would not work here in Cochran under no union." . . . 1\Ir.21Gullatt did not hear the talks made by the business men.r It is of great significance that these are the three chief benefits which the union leafletinferred could be realized from self-organization.Of further significance in this connecttion was Gullett's testimony that the "Union situation" was one of the matters which itwas the purpose of the petition to have discussed at the meeting, and Garrett's testimonythat the leaflets or the union activities caused by the leaflets in some way led to or broughton Schwebel's talk at the meeting.23An attempt was also madeto reach MayorJames Dykes,but he was not located. L & H SHIRT COMPANY, INC.271Cook, he kept going on and said he had known Mr Greenberg ever sincehe had come to Cochran . . . that he knowed lie was as good as his word...he said he knew he wouldn't have no union in that factory. He wouldclose it down or move it away . . . and he told us that we had betterlet the Union alone and not have anything to do with it and that he knowedwhat he was talking about, that Mr. Greenberg would not operate with nounion.''"All, the rest-of the speakers [except Whitehead] said that in theirtestimony, they said that Mr. Greenberg would not work under no union."b.Ruby Williams:"Phillip Tayler said that he had been to Mr. Greenberg'shome and knowed he had plenty of money, and he could close his doors andwould never open again if the Union got in there and he could live withoutever opening the doors again."c.Anne Lou McCarthy:24"He saidthat Greenberg could move the plant andsays he could and would before he would let the Union come in . . . saidthat he knew a place that they could move it and they would have it moved...He said if we kept on about the Union and all he said [Greenberg]would have it moved."d.FaustineGarrett:"They said that we should all get together and talk withMr. Schwebel about our troubles if our wages weren't high enough . . . tosuit us talk with him about it and tbiey thought that it could be arranged in away ^, to suit. us. and i we -wouldn't. have,,to . join ; a union,. . . to get, better»pay.Garrett attributed the above statement to Phillip Tayler and to one of the other-speakers at the meeting.e.Martha Hall:Both Luther Horn and Jim Cook said that "if we got a union-wouldn't any of us have a job."The only evidence offered by Respondent which approached a denial of theforegoing was the testimony of Myrtle Carroll that she did not hear any of the-men make a reference to closing the plant. Significantly, none of the Respond-ent's supervisors attempted to deny that the speakers from outside the plant madethe statements attributed to them by the General Counsel's witnesses.The meeting adjourned between 5: 35 and 5: 40 p. in. and the employees wenthome. They were not paid for the time after 5 p. in.Thereafter pursuant to Schwebel's suggestion at the meeting, various groups ofemployees did select representatives who did confer with Schwebel on wagerates.As a result of those conferences increases were shortly put into effect inthe piecework rates averaging 10 percent.The minimum hourly guarantee re-mained at 50 cents. There was also testimony by at least two of the GeneralCounsel's witnesses that, during the general period of the concerted activities inthe plant, the representatives selected by various groups of employees alsoconferred with Mayor James Dykes in his office and at his request and that oneof such conferences was on the same night as a union meeting.However, thereis no evidence which connects the Respondent with Dykes' actions, which so as therecord shows were a voluntary effort on his part to assist in effecting a settlementof Respondent's labor difficulties.There is no evidence that there was, subsequent to the enactment of the newwage scale, any further union activities among Respondent's employees nor evi-dence of further acts of interference, restraint, or coercion.24McCarthy was inclined to attribute this statement to Schwebel, but was uncertainwhether it was made by Schwebel or one of the business men who spoke at the meeting.For reasons stated,supra, p.263, it is found that the statement was not made by Schwebel,but by oneof the otherspeakers 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Concluding findings1.Interference, restraint and coercionThe evidence summarized under subdivision A hereof establishes that imme-diately upon becoming aware of its employees' concerted activities, Respondentthrough its general manager and plant manager, Schwcbel, and its chief forelady,Nichols, inaugurated a deliberate and studied program of interference, restraintand coercion designed to forestall the Union and to defeat the organizational ef-forts of its employees and that it continued its campaign until successful in pro-curing the ultimate cessation of the concerned activities.The earliestand mostobvious manifestation of Respondent's reaction to and policy toward its em-ployees' concerted activities was exhibited in the series of coercive, intimidatoryand threatening statements and acts by Nichols which began immediately afterthe inception of those activities.Evidence of her acts and statements are sum-marized in subdivision A, 3 and 4 hereofThose statements included inquiriesand other attempts to ascertain which of the employees had mailed in the unionslips,which had joined the Union or were "for" the Union; statements that ifemployees were for the Union, she didn't want them, and that she didn't careifan employee's ride arrangements were terminated because the employeewas "tangled up with the Union" ; intimidatory statements and threats directedtoward discouraging further mailing of the union slips and to discharge or other-wise punish employees who had mailed them, or who had given a union meet-ing, or who had anything to do with a union meeting; statements claimingknowledge of past and future organizational activities ; 25 statements that theUnion would not be permitted in the plant and that the plant would close downif the Union came in; statements that Greenberg would close down and would notoperate under a Union and would instead move the plant to some other state.The undersigned concludes that by these acts and statements Respondent engagedin interference, restraint, and coercion of its employees' rights to self-organiza-tion as guaranteed by Section 7 of the Act..Of similar consonance were Schwebel's questioning of Graham as to her action,inmailing the union slips, his inquiry of her knowledge of the Union, and his.ominous warning that she was "just before getting a bad experience." The under-signed finds that these statements also were coercive and intimidatory and thatthey interfered with the rights guaranteed by iSection 7 of the Act.But the foregoing constituted only the more obviousindiciaof Respondent'scoercive campaign in furtherance of its policy to forestall the Union and to thwartthe employees from organizing and from bargaining collectively.Other stepsin the campaign followed with apparent ordered precision.Thus, Schwebel'sprediction of Graham's fate was shortly brought to pass by her discriminatorydischarge (as foundinfra,page 275).Thereupon, with the leader gone and thework stoppage quelled, Respondent set about the more delicate maneuver ofweaning the employees away from the Union and from selecting a representativeof their own choosing to bargain with it on the various grievances which hadreached a climax.This is attempted (and accomplished) by convincing its em-ployees that they could deal with it directly and that their demands for higherwages and other bargainable matters could be satisfactorily negotiated without25While thecomplaint does not allege that Respondent engaged in surveillance and whileNichols' remarksto Crosby do not establish that Respondentengaged in surveillance, herremarks wereintendedand were understoodto fosterthat impression and hence were asintimidatory in characteras surveillance itself.Matterof Harold W.Baker Company, 71N. L. It. B. 44, 53 ;Matter of S W. Evans&Son,81 N. L. It. B. 161. L & H SHIRT COMPANY, INC.273the interposition of a union or other representative of their own choosing and byinterposing a bargaining process of its own choice.The progressive steps in thismaneuver, are clearly revealed by the evidence.First there was the calling ofthe noon meeting, Schwebel's recognition there of the "hold-up" and the "trouble."his statement that he was ready to talk with the employees about the "trouble,"his inquiry why they didn't come in to talk with him, and his immediate cancella-tion of the previously announced wage reduction.His invitation to the employeesto talk or meet with him was obviously the inspiration of the petitions whichwere prepared by Curtis and circulated by her and Mullis. Significantly, thosepetitions were not confined to a mere suggestion that the employees meet withSchwebel, but they contained statements of a strong anti-union character whichwere plainly intended to call for a choice between renouncing the Union and meet-ing directly with Schwebel.They were circulated with the permission, knowl-edge, and full acquiescence of Roland and Nichols, neither of whom attemptedto deny testimony that each of them had authorized its circulation.Full knowl-^edge of the circulation and of the purpose had also penetrated, prior to the callingof the meeting within the relatively cloistered confines of Respondent's office to itsbookkeeper, Gullatt.Under these circumstances, the inference is clearly justi-fied that knowledge of the circulation of the petitions and of the success thereofbad also reached SchwebelMatter of Quest-Slaon Mark Brassiere Co., Inc., supra;N. L. R. Bv.AbbottWorsted Mills hie., supra,particularly in view of his timelyaction in calling the meeting which the petitions solicited. In any event theRespondent utilized the meeting to continue its campaign to forestall the Unionand to deal directly with its employees. It has been pointed out that the unionleaflet had intimated that certain specific and concrete benefits might be realizedfrom the formation of the Union, and that the question of the Union and the threechief benefits 'referred to in its leaflet were the subjects brought into discussionat the meeting.After ascertaining that the employees were interested in higherwages, vacations with pay, and paid holidays, Schwebel assured them that hewould take up their demands with Greenberg, that he would do all he could forthem with Greenberg, and that "he was sure we would get our raise." But pur-porting to find the open and general discussion an unsatisfactory method ofnegotiating with the employees, Schwebel suggested that the girls engaged in eachseparate manufacturing operation select a representative to confer with him.Schwebel's suggestion was accepted and negotiations were subsequently had whichresulted in a general increase in piecework rates of approximately 10 percent.The Union "situation" was also discussed. The preponderance of the evidenceis that Schwebel himself refused to express an opinion about the Union whenrequested to do so and that he was acting on the suggestion of some of theemployees themselves when he called the town businessmen into the meeting.Under those circumstances, Respondent ordinarily would not have been responsi-ble for the content of their talks, at least in the absence, as in the present record,of evidence that it inspiled their statements.However, the speakers did notconfine themselves to expressing their own views in regard to the Union nor tosuggesting to the employees that they should deal directly with Schwebel andnot througha union ;but one or more of them represented that they were awareof Greenberg's views and attitude toward the Union and proceeded to state them.Those views were entirely in accord with similar statements expressed by Nichols2eThe complaint does not charge that the circulation of the petitions constituted anunfair labor practice, and no finding is made to that effect.The petitions are highly sig.nificant, however, as the links between the two employee meetings and as background tothe second meeting and the occurrences thereat. 274DECISIONS OF NATIONALLABOR RELATIONS BOARDas herein found, that is, that Greenberg would not operate under a union andSchwebelstood mutely by, making no attempt to deny that the speakers correctly expressedGreenberg's views or that. such views did in fact represent Respondent's atti-tude and policy toward the Union.Under these circumstances, in the absenceof a disavowal, Respondent's employees had every reason to believe that in pro-fessing to state Greenberg's views and attitude toward the Union, the business-men spoke with the authorization of the management, or at least that their state-ments were an authentic expression of Respondent's attitudeSchwebel, over-looking or ignoring Respondent's duty to deny that those statements correctlyrepresented Respondent's policy and attitude, did nothing to disavow them andpermitted Respondent to receive the benefit of the clearly coercive effect thereof.It is elementary, of course, that an affirmance of an unauthorized act may be in-ferred from a failure to repudiate it.Restatement, Agency, Section 94; and seeMatter of International Longshoremens and Warehousemen Union, CIO, Local 6,et at.,andSunset Line and Twine Company,79 N. L. R. B. 1487. The manifesta-tion of the principal may consist of his failure to object to the unauthorizedconduct, particularly where under all the circumstances a reasonable person inthe position of the principal, knowing of the unauthorized acts and not consent-ing to them, would do something to indicate his dissentRestatement, Agency,Section 26 (d) ; and seeSunset Line and Twine Company,case,supra.Theundersigned therefore concludes that by its failure to disavow, Respondentadopted and approved the coercive statements made at the employee meeting byJim Cook, Phillip Tayler, and Luther Horn, and made itself a party thereto inviolation of Section 8 (a) (1) ,of the Act.Matter of Fort Worth Transit Co.,80 N. L. R. B. 1422; ofA'L. P. B. v. Fred P. Weissman Co,170 F. 2d 952 (C. A. 6)decided November 29, 1948, enforcingMatter of Fred P. Weissman Co.,69 N. L.R. B. 1002The undersigned also finds that in view of Respondent's knowledge of currentefforts to organize a union and of the other concerted activities among its em-ployees referred to herein, its announcement at the noon meeting of the with-drawal of the previous wage cut and its assurance at the 5 p m. meeting thatfurther increases would be forthcoming (the latter promise being shortly re-deemed), were motivated by a desire to forestall the organization of a union andto prevent the free selection by the employees of representatives of their ownchoosing, and that by its said announcements and promises Respondent offeredits employees raises in pay in order to discourage union activities, in violationof Section 8 (a) (1) of the ActAt one point during the hearing Respondent's Counsel cited the proviso inSection 9 (a)27 as justification for Respondent's action in negotiating and in ad-justing the employee grievances.That clause is obviously of application onlyas a proviso to the main body of the Section which provides for the exclusiverepresentation in an appropriate unit by representatives selected by a majorityof the employees ; it is obviously without application to the facts in the presentcase.Respondent has abandoned its foregoing position in its brief but assertsinstead that the negotiations at the meeting constituted collective bargaining,as well as the subsequent negotiations which were conducted through repre-sentatives selected in the manner suggested by Schwebel. If this be collective21 "Provided, That any individualemployee or a group of employees shall have the rightat any time to present grievances to their employer and to have such grievances adjusted,without theintervention of the bargaining representative,as long as the adjustment is notinconsistent with the terms of a collective-bargaining contract or agreement then in effect." L & H SHIRT COMPANY, INC.275bargaining, it is obviously not of the type guaranteed in the Act since it wasengaged in only after the Respondent had successfully thwarted its employeesattempts at self-organization, had prevented their free choice and selection oftheir representatives, and had interposed instead a bargaining arrangement ofits own choice.Furthermore, its present contention that the employees wereengaging in collective bargaining with it precludes its reliance (intimated dur-ing the hearing) on the provision in Section 7 which extends to employees theright to refrain from concerted activities.Aside from this it is clear that theprovision in question has no application to the present situation which containsno suggestion of coercive acts of the Union against employees who did not wishto join.See Conference Report, House Report 510, 80th Congress, pp. 38-40.". . . The reason for its inclusion was that similar language had appeared inthe House bill and since Section 8 (b) (1) of the Senate bill, which was retainedby the conferees, made it an unfair labor practice for labor organizations to re-strain or coerce employees in the rights guaranteed them in Section 7, the Houseconferees insisted that there be'express language iii Section 7 which would makethe prohibition contained in Section 8 (b) (1) apply to coercive acts of unionsagainst employees who did not wish to join or did not care to participate in astrike or a picket line."Cong. Rec., Senate, p. 7001.2.Discriminationa.The discriminatory discharge of Ruby GrahamRespondent assigned two reasons for its discharge of Graham, faulty workand disobedience to orders.No extended comment on the first assigned reasonis necessary ; the undersigned finds that the preponderance of the evidence (sum-marized in subdivision A, 4 hereof) establishes that faulty work did not con-stitute any part of Respondent's real reason for discharging Graham.An anal-ysis of the evidence discloses that the same is true of the other reason whichRespondent assigned.First, as has been previously found, Roland who wasGraham's immediate supervisor, conveyed no express request that Grahamshould report to Nichols at 5 p. in, but informed her only that Mrs. Nichols pro-posed to request her to stay.Graham thereupon indicated that she didn't wishto remain and Roland expressed apparent concurrence in her proposed conduct.Whether or not Roland subsequently reported correctly to Nichols, the Re-spondent, through its supervisor Roland, was fully apprised of Graham's in-tention not to remain, certainly in the absence of an express direction fromNichols.As none was given there was no order to be disobeyed. Nichols'attempt to relate the discharge to a disobedience of orders fails in view of thelack of any showing that there was any basis therefor, in view of Nichols'conflicting and unconvincing explanation as to how she arrived at the decisionto discharge, and finally, in view of her announcements, in endeavoring to quellthe uprising and prevent the concerted walk-out, that she had fired Graham forbad work and not on account of the Union. The undersigned finds that the as-signed reason "disobedience to orders" formed no part of the real cause ofRespondent's discharge of Graham ; that it, like faulty work, was a trumpedup excuse to remove the leader among the employees in the Union and theother concerted activities, which action Respondent's supervisory officials hadboth threatened and predicted ; and that it was a step in Respondent's de-liberate campaign to prevent its employees from organizing and from engagingin other concerted activities.These findings are unaffected by the correspondence between Graham andNichols in March 1948, in which Graham applied for reinstatement.Graham's 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDletters are considered herein of significance only as establishing the fact of herapplication for reinstatement.Her letters consist almost entirely of self servingdeclarations as contended by Respondent's Counsel; they consist mainly ofapologies for having become involved with the Union and of rather naive disa-vowals of the Union.Nichols' reply is similarly a self serving declaration inwhich she endeavored to translate Graham's first letter into an apology' for poorwork and for a "disrespectful attitude." I therefore conclude that Respondentdischarged Graham because of her activities in behalf of the Union and becauseshe engaged in the other concerted activities herein found, thereby discriminatingin regard to her hire and tenure of employment in order to discourage member-ship in the Union, and that in so doing Respondent interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct.b. The alleged discriminatory discharge of Ruth WilsonThe evidence summarized under subdivision A, 5, hereof, reveals that when,during the work stoppages that followed Graham's discharge, Nichols addressedthe group of girls for which Wilson became the spokesman, she offered them thealternative either of going back to work or leaving the premises.Later in therest room Nichols offered Wilson the similar option.The extension of this optionwas within Respondent's legalprivileges ; it was not required to permit Wilsonor any of the other employees who had engaged in the work stoppageto remainon the job and at the same time to refuse to do its lawful bidding.Matter ofPz.naud, Inc.,51 N. L. R. B. 235; cf.Matter of Gardner-DenverCo., 58 N. L. R. B.81, 82, 83;Norfolk Shipbuilding and Drydock Corp.,70 N. L. R. B. 391, 393.Significantly, the alternatives were not to return to work or be discharged, butto return to work or leave the premises.Matter of Electric Auto-Lite Co.,80N. L. R. B. 1601.When Wilson persisted in her refusal to do either, Respondentwas within its rights in discharging her.IV. THE EFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in Section III, above, occurring inconnection with the operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to be unfair labor practices tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent, L & H Shirt Company, Inc., has engaged inunfair labor practices within the meaning of Section 8 (a) (1) and (3) of theAct (61 Stat. 136), the undersigned will recommend that it cease and desistrherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that Respondent discriminatorily discharged Ruby Graham.It will be recommended that Respondent offer her immediate and full reinstate-ment to her former or substantially equivalent position,28 without prejudice to herseniority or other rights and privileges, and make her whole for any loss of payshe may have suffered by reason of such discrimination by payment to her of asum of money equal to that which she normally would have earned as wages as28 SeeMatter of The Chase National Bank of the City of New York, San Juan, Puerto Rico,Branch,65 N. L. R B 827. L & H SHIRT COMPANY, INC..277an employee from the day of the discharge to the date of the Respondent's offer ofreinstatement,less her net earnings during such period.`B,It has also been found that the Respondent has engaged, in certain-acts ofinterference, restraint, and coercion. It will be recommended that the Respondentcease therefrom.The wide variety and the extensive nature of the.unfair laborpractices found to have been committed by the Respondent manifest, in theopinion of the Trial Examiner, a determination generally to thwart and to defeatthe self-organization of its employees, and the Trial Examiner is of the opinionand finds that there is danger of the commission of other and additional unfairlabor practices.Therefore, in order to effectuate the guarantees of Section 7 ofthe Act, it will be recommended that the Respondent be ordered to cease anddesist from in any manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization.80Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.The operations of the Respondent, L & H Shirt Company,Inc., aGeorgiacorporation, at its mill at Cochran, Georgia, constitute commerce within themeaning of Section 2 (6) and(7) of the Act.2.Amalgamated Clothing Workers of America, C. I. 0., is a labororganizationwithin the meaning of Section 2 (5) of the Act.3.By discriminatorily discharging Ruby Graham, Respondent discriminatedin regard to her hire and tenure of employment, thereby discouraging membershipin Amalgamated Clothing Workers of America, C. I. 0., and has engaged in andis engagingin unfair labor practices within themeaning ofSection 8 (a) (3)of the Act.4.By interfering with,restraining,and coercing its employeesin the exerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)' (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of' law, theundersigned hereby recommends that the Respondent, L & H Shirt Company, Inc.,its officers, agents, successors, and assigns shall ;1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workers of America,C. I. 0., or any other labor organization, by discharging or refusing to reinstateany of its employees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist Amalgamated Clothing Workers of America, C. I. 0., or any otherlabor organization to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.21 SeeMatter of CrossettLumberCo.,8 N. L. R. B. 440, 497-498.00 SeeMay Department StoresV.N.L. R.B.,326 U. S. 376.853396-50-vol. 84-19 278DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Ruby Grahain immediate and full reinstatement to her formeror substantially equivalent position, without prejudice to her seniority or otheirights and privileges ;(b)Make whole the said Ruby Graham for any loss of earnings that shemay have suffered by reason of the Respondent's discrimination against her bypayment to her of a sum of money equal to the amount which she normallywould have earned as wages during the period from the date of her dischargeto the date of offer of reinstatement, less her net earnings during said period ; 31(c)Post at its mill at Cochran, Georgia, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, after being duly signed by the Respondent's rep-resentatives, shall be posted by the Respondent immediately upon the receiptthereof and maintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Tenth Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply therewith.It is further recommended that, unless on or before twenty (20) days from thereceipt of this Intermediate Report the Respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the Respondent to take theaction aforesaid.It is also recommended that the complaint, insofar as it alleges that the Re-spondent discriminatorily discharged and failed to reinstate Ruth Wilson in vio-lation of Section 8 (a) (1) and (3) of the Act, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochanibeau Building, Washington 25, D. C, an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the. Intermediate Report and Recommended Order. Immediately uponthe filing of such statement of exceptions and/or briefs, the party filing thesame shall, serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced. Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85. As fur-ther provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.81 See footnote29,supra. L & H SHIRT COMPANY, INC.279In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C, this 11th day of February 1949.GEORGE A. DowNING,Ti ial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Amalgamated Clothing Workers of America,C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.WE WILL OFrER to the employee named below immediate and full rein-statement to her former or substantially equivalent position without preju-dice to any seniority or other rights and privileges enjoyed, and make herwhole for any loss of pay suffered as a result of the discrimination:Ruby GrahamAll our employees are free to become or remain members of the above-named Union or any other labor organization. We will not discriminate in,regard to hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalfof any such labor organization.L & II SHIRT COMPANY, INC.,Employer.Dated--------------------------------By---------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof, and,must not bealtered, defaced or covered by any othermaterial.